Citation Nr: 1101772	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  06-05 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1974 to 
October 1977.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.

In August 2007, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration, including in particular obtaining a clarifying 
medical opinion.

In April 2008, the Board issued a decision denying the claim, and 
the Veteran appealed to the U. S. Court of Appeals for Veterans 
Claims (Court/CAVC).  In June 2010 the Court issued a single-
judge, memorandum decision vacating the Board's decision and 
remanding the claim for further development and readjudication in 
compliance with directives specified.

Since receiving the file back from the Court, and in response to 
the Board's September 2010 letter allowing 90 days for the 
submission of additional evidence, the Veteran's attorney in 
December 2010 submitted a November 2010 supporting statement from 
C.L.K., LPC, concluding the Veteran's acquired psychiatric 
disorder (bipolar disorder) very likely had its origins during 
his active military service.  Because this opinion provides the 
required nexus between the Veteran's acquired psychiatric 
disorder and his active military service, the Veteran's attorney 
respectfully requested that the Board go ahead and grant the 
claim on the basis of this additional evidence.

The Court, however, has explained that VA is obligated to ensure 
compliance with prior remand orders, and that failure to do so is 
error as a matter of law; this obligation is not discretionary, 
rather mandatory.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Therefore, as this was the very reason for vacating the 
Board's prior decision, the Board must as instructed remand the 
claim to the RO 


for compliance with the prior remand directive, even despite the 
submission of this additional evidence favorable to the claim.  
See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).


REMAND

When previously remanding the claim for an acquired psychiatric 
disorder in August 2007, the Board indicated additional medical 
comment was needed to determine whether the Veteran has any 
current psychiatric disability (other than substance abuse) that 
is at least as likely as not (i.e., 50 percent or greater 
probability) etiologically related to his military service, 
arising out of events other than a history of substance abuse.  
The Board also requested that, in rendering this determination, 
the examiner please take into account, in particular, the records 
from the state mental health clinic indicating a January 2006 
diagnosis of bipolar disorder, as well as a March 2006 treatment 
counselor's letter pertaining to the etiology of that same 
condition.

Since the Veteran already had been examined in November 2005 by a 
VA 
Board-Certified Psychiatrist, the Board requested in the remand 
that this examiner, if possible, provide this additional comment.  
However, the Board also indicated that if, for whatever reason, 
it was not possible to have this same examiner comment further, 
then this medical opinion should be obtained instead from a 
psychologist/psychiatrist equally qualified to make this 
determination, which may necessitate having the Veteran re-
examined.

And as it turns out, the initial examiner was no longer 
available, so the RO had the Veteran re-examined in September 
2007 by a VA licensed clinical psychologist.  The Veteran and his 
attorney, incidentally, have not questioned this examiner's 
credentials or qualifications as equally sufficient to provide 
this requested additional comment.  See Rizzo v. Shinseki, 580 
F.3d 1288 (Fed. Cir. 2009) (where an appellant does not challenge 
a VA medical examiner's competence or qualifications, VA need not 
affirmatively establish that examiner's competency).  See also 
Cox v. Nicholson, 20 Vet. App. 563 (2007) (The Board may assume 
the competency of any VA medical examiner, including nurse 
practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the 
examiner is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.)

This examiner diagnosed 1) intermittent explosive disorder, 2) 
depressive disorder, not otherwise specified, and 3) personality 
disorder, also not otherwise specified with antisocial traits.  
In the discussion of his findings, he indicated the Veteran 
is not presenting with bipolar disorder, adding that the 
diagnosis of bipolar disorder made at the community mental health 
center appears to be largely based on his anger and presence of 
some mild depressive symptoms.  This examiner goes on to explain 
that the Veteran is showing anger control difficulties, as well 
as minimal mood disturbance.  By his history and presentation, 
there is a history of long-standing characterologic difficulties 
related to the anger.  And while he does report having frequent 
jobs, he is not having difficulty moving from job to job.  This 
VA examiner determined the Veteran's current psychiatric 
presentation is resulting in no degree of impairment in social 
functioning and only a minimal degree of impairment in 
occupational functioning.  His overall level of disability is 
none to minimal.  He is competent to manage his own funds.  
Lastly, in regard to the previous diagnosis of alcohol 
dependence, he admitted during this examination that he 
"exaggerated" his amount of drinking because he thought that it 
would help him in obtaining a disability rating.

Since, however, this examiner did not provide the requested 
etiology opinion or indicate whether he had reviewed the claims 
file for the Veteran's pertinent medical and other history 
(except for mentioning the records of his treatment at the 
community mental health center), the RO sent the file back to the 
examiner for an addendum.

In November 2007, the examiner who had performed the September 
2007 mental status evaluation wrote an addendum.  He was asked to 
provide an opinion as to whether it was at least as likely as not 
that the Veteran's current psychiatric disability was related to 
his marital problems and the death of his mother that were noted 
at the time of his separation form service.  The examiner 
responded by stating that he had the Veteran's claims file at the 
time of the examination, and that he had reviewed it in its 
entirety.  This examiner went on to conclude that "there is no 
etiological relationship between [the Veteran's] current 
psychiatric presentation and his marital difficulties and the 
loss of his mother."

In the April 2008 decision, since vacated, the Board found the 
evidence against granting service connection - particularly, the 
VA examiner's comment obtained on remand, far outweighed the 
evidence supporting the Veteran's claim.  Specifically, the Board 
noted the Veteran's counselor's March 2006 letter pertaining to 
the etiology of the Veteran's claimed condition was speculative 
and lacking the requisite degree of medical certainty to grant 
the claim.  The Board cited a line of cases essentially 
indicating such opinions, couched in equivocal language, do not 
provide a sufficient basis for granting service connection.  See 
Winsett v. West, 11 Vet. App. 420, 424 (1998); Perman v. Brown, 5 
Vet. App. 227, 241 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In vacating the Board's decision, however, the Court indicates 
that, in relying on the November 2007 VA examiner's opinion as 
reason for denying the claim, the Board failed to ensure 
compliance with its prior August 2007 remand directive.  
See again Stegall v. West, 11 Vet. App. 268 (1998) (indicating 
the Veteran is entitled, as a matter of law, to compliance with a 
remand directive).  See, too, however, Dyment v. West, 13 Vet. 
App. 141, 146- 47 (1999) (indicating there need only be 
substantial, not exact, compliance).  That is, although the VA 
examiner was instructed to opine as to whether the Veteran's 
psychiatric disability was etiologically related to his military 
service, arising out of events other than a history of substance 
abuse, the opinion provided instead only addressed whether his 
psychiatric disability was related to his marital difficulties 
and the loss of his mother mentioned during his military 
separation examination.

The Court further indicated the VA examiner's opinion is 
inadequate because it fails to provide any supporting analysis 
for its conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007) (indicating an opinion is considered adequate when it 
is based on consideration of an appellant's medical history and 
examinations and describes the disability in sufficient detail so 
the Board's evaluation of the claimed disability is a fully 
informed one).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008) (noting that "a medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two").

For these reasons, the Board must remand the Veteran's claim for 
another addendum opinion.  See Bowling v. Principi, 15 Vet. App. 
1, 12 (2001) (the Board has a duty to remand a case "[i]f 
further evidence or clarification of the evidence or correction 
of a procedural defect is essential for a proper appellate 
decision"); Hicks v. Brown, 8 Vet. App. 417, 422 (1995); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 4.2 
(2010).

Accordingly, the claim is again REMANDED for the following 
additional development and consideration:

1.  If possible, have the licensed clinical 
psychologist that re-examined the Veteran in 
September 2007 and provided the addendum in 
November 2007 submit another addendum to that 
evaluation.  Specifically, this examiner is 
requested to again review the relevant 
evidence in this case and provide a 
supplemental opinion with regard to whether 
the Veteran has any current psychiatric 
disability (other than substance abuse) that 
is at least as likely as not (i.e., 50 
percent or greater probability) etiologically 
related to his military service, arising out 
of events other than a history of substance 
abuse and not just related to his marital 
difficulties and the loss of his mother 
mentioned during his military separation 
examination.*

*For further explanation as to the inadequacy 
of his November 2007 opinion, this examiner 
is referred to the Court's June 2010 single-
judge, memorandum decision.



In rendering this determination please take 
into account, in particular, the records from 
the state mental health clinic indicating a 
January 2006 diagnosis of bipolar disorder, 
the March 2006 treatment counselor's letter 
pertaining to the etiology of that same 
condition, and the more recently submitted 
November 2010 supporting statement from 
C.L.K., LPC.

If, for whatever reason, it is not possible 
to have this same VA examiner comment 
further, then obtain a medical opinion 
instead from a psychologist/psychiatrist 
equally qualified to make this determination.  
(Note:  if this latter situation arises, this 
may require again having the Veteran re-
examined.)

2.  Then readjudicate the claim in light of 
this and any other additional evidence.  If 
this claim is not granted to the Veteran's 
satisfaction, send him and his attorney a 
supplemental statement of the case (SSOC) and 
give them time to respond before returning 
the claim to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



